J-A06027-18

                               2018 PA Super 91



JAMES K. CORVIN III, AN                  :   IN THE SUPERIOR COURT OF
INDIVIDUAL                               :        PENNSYLVANIA
                                         :
                   Appellant             :
                                         :
                                         :
             v.                          :
                                         :
                                         :   No. 1263 WDA 2017
DENNIS P. TIHANSKY, AN                   :
INDIVIDUAL                               :

              Appeal from the Judgment Entered July 21, 2017
    In the Court of Common Pleas of Washington County Civil Division at
                            No(s): 2011-9139



BEFORE:    BENDER, P.J.E., SHOGAN, J., and STRASSBURGER*, J.

OPINION BY SHOGAN, J.:                                FILED APRIL 20, 2018

      Appellant, James K. Corvin III, appeals from the judgment entered on

July 21, 2017, in the Court of Common Pleas of Washington County,

following the trial court’s denial of Appellant’s post-trial motion for judgment

notwithstanding the verdict (“JNOV”) or for a new trial. We affirm.

      The trial court summarized the facts and history as follows:

            On November 9, 2010, [Appellant] was stopped at a stop
      sign in Washington County, when he was rear-ended by an
      automobile     driven  by   Dennis   P.   Tihansky,  [Appellee
      (“Tihansky”)].      An ambulance took [Appellant] to the
      Washington Hospital where he was examined, treated and
      released. On November 10, 201[0], he visited his primary care
      physician, Dr. Means, complaining of neck pain, headache and
      dizziness, lightheadedness and arm pain. Dr. Means prescribed
      pain medication and ordered physical therapy. Two weeks later
      [Appellant] returned with the same complaints. He related that

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A06027-18


       he had not been to work because he could not focus while
       driving or on paperwork.       Approximately two weeks later,
       [Appellant] returned and reported he was no better. Dr. Means
       prescribed an MRI test. After viewing the MRI results, Dr. Means
       referred [Appellant] to Dr. Maroon, a neurosurgeon, who
       examined [Appellant] on January 11, 2011.             Dr. Maroon
       diagnosed a herniated disc at C6-7 and recommended an
       anterior cervical discectomy and interbody fusion.[1]

             A complaint was filed and eventually the matter came to
       be heard by a jury in October of 2016. [Tihansky] admitted
       negligence. On the fourth day of trial, the case was handed to
       the jury along with a verdict slip. Question 1 asked:

              Do you find from a preponderance of the evidence
              that the negligence of [Appellee], Dennis P.
              Tihansky, was a factual cause of any harm to
              [Appellant], James K. Corvin, III?

              The jury answered “No” and returned to the courtroom.

              [Appellant] filed a timely motion for post-trial relief,
       requesting in the alternative, [JNOV], or a new trial. (Given
       [Tihansky’s] admission of negligence, granting either form of
       relief would result in another trial limited to the issue of
       damages).

Trial Court Opinion, 7/7/17, at 1–2.             Appellant filed a court-ordered

Pa.R.A.P. 1925(b) statement on September 20, 2017. In lieu of a Pa.R.A.P.

1925(a) opinion, the trial court relied upon its opinion denying post-trial

relief filed on July 7, 2017.

       Appellant raises the following issues for our review:

        I.    Did the Trial Court commit error in denying [Appellant’s]
              Motion for Judgment Notwithstanding the Verdict (JNOV)
              on the issue of causation, when the verdict was such that
____________________________________________


1   Appellant underwent surgery in January of 2011. N.T., 10/25/16, at 53.



                                           -2-
J-A06027-18


            no two reasonable minds could disagree that there should
            have been a causation finding in favor of [Appellant]?
            More specifically, did the Trial Court commit error by
            denying [Appellant’s] Motion for Judgment Notwithstanding
            the Verdict (JNOV) on the issue of causation despite the
            fact that [Tihansky’s] own expert admitted that [Appellant]
            sustained an injury as a result of the subject automobile
            accident?

      II.   Did the Trial Court commit error in denying [Appellant’s]
            Motion for a New Trial on the issue of causation when the
            verdict was against the clear and substantial weight of the
            evidence? Specifically, in light of the fact that [Tihansky’s]
            own expert admitted that [Appellant] sustained an injury
            as a result of the subject automobile accident, did the
            jury’s finding of “no causation” shock one’s “sense of
            justice?”

Appellant’s Brief at 6.

      Appellant’s first issue involves the following standards. The propriety

of a JNOV is a question of law, and therefore, our scope of review is plenary.

Foster v. Maritrans, Inc., 790 A.2d 328, 330 (Pa. Super. 2002). When the

denial of JNOV is challenged on the basis that the evidence was such that no

two reasonable minds could disagree that the outcome should have been

rendered in favor of the movant, as here, this Court reviews the evidentiary

record and must conclude “that the evidence was such that a verdict for the

movant was beyond peradventure.” Reott v. Asia Trend, Inc., 7 A.3d 830,

835 (Pa. Super. 2010). Moreover,

      In reviewing a trial court’s decision whether or not to grant
      judgment in favor of one of the parties, we must consider the
      evidence, together with all favorable inferences drawn
      therefrom, in a light most favorable to the verdict winner. Our
      standards of review when considering motions for a directed
      verdict and judgment notwithstanding the verdict are identical.

                                     -3-
J-A06027-18


     We will reverse a trial court’s grant or denial of a [JNOV] only
     when we find an abuse of discretion or an error of law that
     controlled the outcome of the case. Further, the standard of
     review for an appellate court is the same as that for a trial court.

Reott, 7 A.3d at 835.

     Appellant argues that because Tihansky’s medical expert admitted that

Appellant sustained an injury when Tihansky rear-ended Appellant, who was

stopped at a stop sign, the jury’s finding that Tihansky’s negligence was not

a factual cause of any harm “is incomprehensible.” Appellant’s Brief at 16.

Moreover, because Tihansky admitted negligence, Appellant contends that

“no two reasonable minds could disagree that a causation finding should

have been rendered in favor of [Appellant,] and [Appellant’s motion for

JNOV] should have been granted.” Id.

     Before we address the merits of this issue, we must ascertain whether

it was preserved for our review. Following our careful review of the record,

we agree with Tihansky that the issue is waived because Appellant failed to

move for a directed verdict at the close of Tihansky’s evidence and withdrew

his request for a binding jury instruction. Tihansky’s Brief at 10. Appellant

acknowledges that he failed to move for a directed verdict but posits we

should overlook the waiver, relying upon Ty-Button Tie, Inc. v. Kincel and

Co., Ltd., 814 A.2d 685 (Pa. Super. 2002), and Soderburg v. Weisel, 687

A.2d 839, 845 (Pa. Super. 1997), in support.     Appellant’s Brief at 16 n.1;

N.T., 10/26/16, at 175.     Appellant suggests, like the appellant in Ty-

Button, that while he “technically waived [his] right to JNOV by not moving

                                    -4-
J-A06027-18


for a directed verdict,” this Court should overlook the error and address the

issue on the merits “because the trial court took the opportunity to address

any error it may have made by its review of Appellant’s Post-Trial Motions.”

Appellant’s Brief at 16–17 n.1.       Tihansky counters that the exception

addressed by this Court in Ty-Button does not apply herein.           Tihansky’s

Brief at 11.

      This Court requires a motion for directed verdict during trial as a

prerequisite to a post-trial motion for JNOV based on the state of the

evidence.      Thomas Jefferson Univ. v. Wapner, 903 A.2d 565, 570 (Pa.

Super. 2006). This approach has the salutary effect of submitting the issue

to the trial judge for initial evaluation during trial, when the proofs are still

fresh. Commonwealth v. U.S. Mineral Products, 927 A.2d 717, 725 (Pa.

Cmwlth. 2007). The right to seek JNOV likewise is preserved if the moving

party requests, and is denied, a binding jury instruction.       See Pa.R.C.P.

227.1(b)(1); Hayes v. Donohue Designer Kitchen, Inc., 818 A.2d 1287,

1291 n.4 (Pa. Super. 2003) (“[C]ases indicate that in order to preserve the

right to request a JNOV post-trial[,] a litigant must first request a binding

charge to the jury or move for directed verdict at trial.”).           Thomas

Jefferson, 903 A.2d at 570.

      Herein, Appellant initially requested a jury instruction in accordance

with 7.50 of the Pennsylvania Suggested Standard Civil Jury Instructions

regarding undisputed negligence and injury.       N.T., 10/26/16, at 178–179.


                                      -5-
J-A06027-18


Tihansky objected to this instruction on the basis that he did not concede

that Appellant was injured in this accident. In response, Appellant’s counsel

acquiesced and stated, “I would like to omit [proposed point 7.50 of the

standard jury instructions, undisputed negligence and injury] and [I] agree

with [defense counsel’s] objections to this in terms of the negligence caused

some injury to [Appellant].” N.T., 10/26/16, at 179–180.

      The above scenario is nearly identical to the situation in Thomas

Jefferson. There, in reviewing the parties’ points for charge, the trial court

indicated an inclination to utilize the defendants’ points for charge, but it

entertained the parties’ objections and argument on the issue.       Regarding

the binding instruction that the appellant had sought, the appellant “agreed

not to pursue the instruction it initially proffered . . . .” Thomas Jefferson,

903 A.2d at 571. We concluded in Thomas Jefferson that the appellant did

not preserve its right to request JNOV by moving for a binding jury

instruction. Although it initially requested a binding instruction, as Appellant

herein, it decided during the jury-instruction sidebar not to pursue it. Id. at

571–572.

      As to Appellant’s suggestion that we should overlook waiver based

upon this Court’s action in so doing in Ty-Button, we conclude that case is

distinguishable. Ty-Button concerned a party’s failure to file a motion for a

directed verdict on the issue of insurance coverage.         While noting the

appealing party’s failure to preserve its claim, we nonetheless addressed the


                                     -6-
J-A06027-18


merits “because the trial court took the opportunity to address any error it

may have made by its review of [the appellant’s] Post–Trial Motions.” Ty-

Button, 814 A.2d at 689–690 (citing Soderberg, 687 A.2d at 845) (holding

that “Superior Court will not preclude presentation of issue for failure to

comply strictly with Pa.R.Civ.P. 227.1(b) when trial court had an opportunity

to correct error by addressing Post–Trial Motions and chose to address

them”).

     Here, as in Thomas Jefferson, however, Ty-Button and Soderberg

are inapplicable.    While the instant trial court discussed the merits of

Appellant’s claim in the opinion denying post-trial motions, “its efforts

cannot be construed as an opportunity to review a prior ruling or correct an

error it made.”     Thomas Jefferson, 903 A.2d at 573.      As noted supra,

Appellant did not request a binding instruction that the trial court

erroneously denied.        Rather, as in Thomas Jefferson, Appellant

submitted a proposed instruction, and when Tihansky objected to it,

Appellant “affirmatively abandoned it” and withdrew its request. Id.; N.T.,

10/26/16, at 179–180.       “Therefore, there could have been no error

committed by the trial court, as that court was not asked to rule on the

instruction, and, in fact, issued no ruling at all.” Thomas Jefferson, 903

A.2d at 573. Moreover, similar to our conclusion in Thomas Jefferson:

     We note that even if it were the case that the Soderberg
     exception applied to every matter in which a trial court
     addressed an unpreserved issue in its opinion, we nonetheless
     would conclude that the exception is inappropriate here.7 This is

                                    -7-
J-A06027-18


      not a garden-variety waiver case in which Jefferson failed to
      lodge an exception following the trial court’s adverse ruling on a
      requested jury instruction. Rather, it is a case in which Jefferson
      affirmatively approved the instruction given by the trial court.
      Under these circumstances, Jefferson simply is not entitled to
      appellate review.

            7  We note that in Takes [v. Metropolitan Edison
            Co., 655 A.2d 138 (Pa. Super. 1995) (en banc),
            rev’d in part, 695 A.2d 397 (Pa. 1997)], the case
            upon which Soderberg relied, our Supreme Court
            reversed the panel’s decision to consider a waived
            issue.    Takes, 695 A.2d [at] 401.        The Court
            cautioned that a “trial court may not eliminate the
            entire purpose of making a record and invalidate the
            directive in Dilliplaine [v. Lehigh Valley Trust Co.,
            322 A.2d 114 (Pa. 1974)] simply by addressing an
            issue” and the appellate court need not blindly defer
            to a trial court that does so.         Id.    Further,
            Soderberg's continued application is questionable in
            light of the development of the law in a similar
            context, namely the mandate of Pa.R.A.P. 1925(b),
            as espoused in Commonwealth v. Lord, 719 A.2d
            306 (Pa. 1998). . . . The rationale for this rule is
            plain: whether an appellate court reviews an issue
            cannot be based on the conduct, decision or whim of
            the trial court; rather, it must be based on the
            actions of the appellant in properly preserving issues
            for review. Id. at 779–80.

Id.

      Thus, we conclude that Appellant has waived his right to seek JNOV by

his failure to seek a directed verdict. In addition, Appellant’s withdrawal of

the request for the binding jury instruction and instead, his asserted

acquiescence in the trial court’s charge, constituted waiver.

      Appellant’s second issue alleges the trial court improperly denied his

request for a new trial. “Our standard of review in denying a motion for a


                                     -8-
J-A06027-18


new trial is to decide whether the trial court committed an error of law which

controlled the outcome of the case or committed an abuse of discretion.”

Stapas v. Giant Eagle, Inc., 153 A.3d 353, 359 (Pa. Super. 2016), appeal

denied, 171 A.3d 1286 (Pa. 2017) (quoting Cangemi ex rel. Estate of

Cangemi v. Cone, 774 A.2d 1262, 1265 (Pa. Super. 2001)).                     Here,

Appellant’s challenge is to the weight of the evidence.

            [A]ppellate review of a weight claim is a review of the [trial
      court’s] exercise of discretion, not of the underlying question of
      whether the verdict is against the weight of the evidence.
      Because the trial judge has had the opportunity to hear and see
      the evidence presented, an appellate court will give the gravest
      consideration to the findings and reasons advanced by the trial
      judge when reviewing a trial court’s determination that the
      verdict is against the weight of the evidence. One of the least
      assailable reasons for granting or denying a new trial is the
      lower court’s conviction that the verdict was or was not against
      the weight of the evidence and that a new trial should be
      granted in the interest of justice.

Phillips v. Lock, 86 A.3d 906, 919 (Pa. Super. 2014) (internal quotation

marks and citation omitted).

      We stress that if there is any support in the record for the trial
      court’s decision to deny the appellant’s motion for a new trial
      based on weight of the evidence, then we must affirm. An
      appellant is not entitled to a new trial where the evidence
      presented was conflicting and the fact-finder could have decided
      in favor of either party.

Winschel v. Jain, 925 A.2d 782, 788 (Pa. Super. 2007) (citing Carrozza v.

Greenbaum, 866 A.2d 369, 380 (Pa. Super. 2004), and Kruczkowska v.

Winter, 764 A.2d 627, 629 (Pa. Super. 2000)).




                                     -9-
J-A06027-18


      In examining the evidence presented, and in concluding the verdict did

not shock its sense of justice, the trial court noted the following:

             Four physicians testified, all by video deposition, two on
      behalf of [Appellant] and two on behalf of [Tihansky]. Dr.
      Means, [Appellant’s] primary care physician, saw him the day
      after the accident, when [Appellant] complained of neck pain and
      headaches, and then two weeks later, and then again two weeks
      after that. Dr. Means treated him conservatively, with pain
      medications and physical therapy, but eventually referred him
      for an MRI. After reviewing the MRI results, Dr. Means referred
      [Appellant] to Dr. Maroon, a neurosurgeon. Dr. Means made no
      diagnosis, either of a herniated disc or muscle sprain or strain.
      Dr. Means acknowledged on cross examination that during his
      post-accident treatment of [Appellant,] he was unaware that
      [Appellant] made several visits to a chiropractor eight months
      before the accident, naming many of the same complaints with
      which he presented to Dr. Means after the accident.

            Dr. Maroon accepted Dr. Means’ referral and examined
      [Appellant]. He testified that [Appellant] told him that after the
      accident he developed headaches, neck pain and arm pain. He
      also testified that he had been unaware of [Appellant’s] March
      2010 chiropractor visits where he complained of many of the
      same symptoms.         From the MRI results, Dr. Maroon saw
      evidence of preexisting degenerative changes in [Appellant’s]
      cervical spine, typical in a man of [Appellant’s] age. Dr. Maroon
      diagnosed a herniated disc at C6-7, and after consultation with
      [Appellant], performed an anterior cervical discectomy and
      interbody fusion. This procedure afforded [Appellant] significant,
      but not total, relief. Dr. Maroon opined: “Well, given the history
      that I obtained that he was not under any treatment plan with
      any other practitioner at the time and he had a history of a
      motor vehicle accident and immediately following the motor
      vehicle accident experienced these particular symptoms, it was
      my understanding or my conclusions that the proximate cause of
      his complaints were (sic) related to the automobile accident even
      though he did have preexisting degenerative disc disease which
      is present in probably eighty percent, seventy percent of people
      his age.” Maroon Dep 14. Dr. Maroon diagnosed a herniated
      disc resulting from the accident.      He nowhere diagnosed a
      muscle or cervical strain or sprain.


                                     - 10 -
J-A06027-18


           [Tihansky] called Dr. Shaer, who never examined
     [Appellant] and based all his opinion on a review of the medical
     records and diagnostic test results. He opined “that there is no
     imaging evidence of injury as a result of the motor vehicle
     accident of November 9, 2010.[”] Shaer Dep 28. He testified
     that the condition of [Appellant’s] cervical spine was due solely
     to aging and degenerative disc disease process.

            Finally, [Tihansky] called Dr. Zorub, who reviewed the
     records and examined [Appellant] in November of 2012. During
     that examination, [Appellant] told him “that he had no prior
     symptomology. And, yet, when I looked at the records, it’s quite
     obvious he did.” Zorub Dep 12. Later, he testified that “my
     opinion was that he sustained a cervical strain in the vehicular
     event.” Id 21. He said [Appellant] “sustained a mechanical
     flexion/exterior strain or injury, if you want, in the vehicular
     event[.]” [I]d 26. Under cross examination, he testified that
     [Appellant] “simply sustained a mechanical flexion and exterior
     injury or strain, if you wish...In other words, I think it’s a
     muscular and ligamentous aggravation or injury[.]” [I]d 36.
     Finally, he said “but I will credit that he sustained an acute strain
     in the event, which became more symptomatic... but I do not
     think, that based upon the records, as well as my own findings
     that the treatment he underwent was simply because due [sic]
     to the vehicular event. There would be no reason to treat him if
     he didn’t have the pre-existing condition.” Id 39.

           This case was tried to recover damages for [Appellant’s]
     herniated disc. He never claimed to have suffered a cervical
     strain and neither physician that he called diagnosed him as
     having suffered a cervical strain. Both expressed some surprise
     when they learned that similar symptoms had sent [Appellant] to
     a chiropractor some eight months before the accident. There
     certainly was no consensus among the medical experts that
     [Appellant] suffered a cervical strain.    Dr. Maroon testified
     [Appellant] suffered from a herniated disc and described the
     procedure to remedy that injury. Dr. Means testified that his
     opinion was that [Appellant] is permanently disabled because of
     the motor vehicle accident and the treatment he received
     because of it, including the discectomy, which he believes the
     accident made necessary. He did not opine that [Appellant] is
     permanently disabled because of a cervical strain.




                                    - 11 -
J-A06027-18


             This case is very similar to Maiczyk vs. Oesch, 789 A.2d
      917 (Pa. Super. 2001), an en banc decision. In that case, the
      plaintiff was a passenger in a car that was rear-ended by the
      defendant’s vehicle. She alleged that the impact caused a
      herniated disc which required surgery to repair. The defendant’s
      expert conceded that the plaintiff had sustained some injury, but
      not a herniated disc. Instead, he opined that the plaintiff had
      suffered a cervical strain. The jury returned a defense verdict.
      The Superior Court framed the issue thusly: May a jury find for a
      defendant despite his or her obvious negligence where it does
      not believe that the plaintiff’s pain and suffering are
      compensable? The Superior Court first observed that not all pain
      and suffering is compensable, Boggavarapu vs. Ponist, 542 A.2d
      516 (Pa. 1988) and then pointed out that the plaintiff was
      seeking compensation for a serious injury, a herniated disc and
      subsequent surgery, and not for a few days or weeks of
      discomfort. It was entirely within the jury's province to find that
      the plaintiff had suffered no compensable injuries. The trial
      court was therefore affirmed.

            Here, the only evidence of [Appellant’s] cervical strain was
      his description of his symptoms to his doctors and Dr. Zorub.
      Given the fact that he kept the knowledge of the pre-accident
      existence of similar symptoms from all the physicians he
      encountered, it might be observed that he presented to the jury
      an issue of credibility.

Trial Court Opinion, 7/7/17, at 3–6.

      In making his argument that the jury’s verdict was against the weight

of the evidence, and while acknowledging that the case is distinguishable,

Appellant’s Brief at 24, Appellant relies on Neison v. Hines, 653 A.2d 634

(Pa. 1995). In Neison, the defendant’s vehicle struck the plaintiff’s vehicle

in the rear, as here. The defendant admitted liability, but the jury awarded

no damages on the ground that the defendant’s negligence had not caused

the plaintiff harm.   The trial court had awarded a new trial, this Court

reversed the award of a new trial, and our Supreme Court reversed us. Id.

                                       - 12 -
J-A06027-18


Based on the fact that the defense had failed to produce any evidence to

refute the existence of injury from the accident and that common sense

dictated that the accident, at least, caused pain, the Supreme Court

concluded that the trial court correctly determined that the jury’s verdict

bore no rational relationship to the evidence presented at trial. Id. at 638.

      Neison is distinguishable. The plaintiff in Neison did not suffer from

a pre-existing condition, as did Appellant.   The Neison defendant did not

present a medical expert that denied the plaintiff’s injuries, as herein.

Moreover, Appellant was involved in a low–speed collision that resulted in

minimal damage, whereas the collision in Neison was described as “violent.”

Neison, 653 A.2d at 637.

      In making his argument, Appellant fails to acknowledge that one of

Tihansky’s expert witnesses, Dr. Andrew Shaer, who testified by deposition,

did not concede that Appellant was injured in the accident.      Deposition of

Andrew H. Shaer, M.D., 10/17/13, at 28–30; N.T., 10/26/16 (Vol. II), at

168. In fact, Dr. Shaer testified that his opinion, with reasonable medical

certainty, was that Appellant did not suffer any injury as a result of the

accident with Tihansky. Deposition of Andrew H. Shaer, M.D., 10/17/13, at

28–30; N.T. (Vol. II), 10/26/16, at 168.

      Tihansky’s expert, David S. Zorub, M.D., also testified by deposition.

He examined Appellant in November of 2012 in addition to reviewing the

records of the other physicians.      Deposition of David S. Zorub, M.D.,


                                    - 13 -
J-A06027-18


10/18/13, at 33; N.T., 10/26/16 (Vol. II), at 175. After examining records

but before examining Appellant, Dr. Zorub testified that “it was possible”

that “at most [Appellant] sustained a mechanical cervical flexion/extension

strain as a result of the accident.”   Deposition of David S. Zorub, M.D.,

10/18/13, at 31. After examining Appellant in November of 2012, he opined

that Appellant did not have “an aggravation of a pre-existent injury,” but

rather, “had a preexisting condition injury.” Id. at 35–36. Dr. Zorub opined

that Appellant’s injury “could constitute an aggravation of a pre-existent

process . . . to the muscles and the ligaments of the spine, as there was no

evidence of . . . “anything that happened mechanically to the spine in that

particular event.” Id. at 36. The phraseology that Appellant “could have” or

“may have” suffered injury is reminiscent of this Court’s suggestion that

such language does not constitute consensus among medical experts. See

Andrews v. Jackson, 800 A.2d 959, 963 (Pa. Super. 2002) (phrases that

accidents “could have” or “may have” caused injury did not contradict a

consensus among medical experts that the accident caused some injury).

     Dr. Maroon, the physician who performed Appellant’s surgery, in his

report of January 11, 2011, stated that Appellant “did explain to me at his

visit today that he had no problems with his neck or upper extremities

prior to the accident and was never seen by any doctor or had

undergone any testing in regard to this prior to this accident.”

Deposition of Joseph C. Maroon, M.D., 10/10/16, at 24; N.T., 10/25/16 (Vol.


                                   - 14 -
J-A06027-18


I), at 104 (emphasis added).       Dr. Maroon confirmed that the above self-

reporting “turned out to be inaccurate.”       Deposition of Joseph C. Maroon,

M.D., 10/10/16, at 26.       Dr. Maroon agreed that an understanding of a

patient’s “pre-accident or pre-visit history . . . is vital to a physician not only

in treating the disorder but in determining the cause of it.” Id. at 23.

      Appellant’s argument required the trial court to conclude that the jury

had to ignore 1) that the impact of the accident may not have been

sufficient to cause injury; 2) that Appellant withheld information concerning

his pre-accident medical history; and 3) that Dr. Shaer opined that Appellant

did not suffer an injury in the accident. Such a claim suggests the trial court

should substitute its judgment for that of the jury, the fact finder herein.

Accordingly, we discern no abuse of discretion in the trial court’s denial of

Appellant’s motion for a new trial based on the weight of the evidence.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2018




                                      - 15 -